                    UNITED STATES DISTRICT COURT
                    WESTERN DISTRICT OF TENNESSEE
                          EASTERN DIVISION

QUINTON MILLER,                              )
                                             )
      Plaintiff,                             )
                                             )
VS.                                          )         No. 1:18-cv-1133-JDT-cgc
                                             )
B. DIETZ, ET AL.,                            )
                                             )
      Defendants.                            )


           ORDER DIRECTING PLAINTIFF TO FILE A NON-PRISONER
                 IN FORMA PAUPERIS AFFIDAVIT OR PAY
            THE REMAINING PORTION OF THE CIVIL FILING FEE


       On July 23, 2018, Plaintiff Quinton Miller, who was, at the time, incarcerated at

the Trousdale Turner Correctional Center in Hartsville, Tennessee, filed a pro se civil

complaint and a motion for leave to proceed in forma pauperis. (ECF Nos. 1 & 2.) The

Court issued an order on July 24, 2018, granting leave to proceed in forma pauperis and

assessing the civil filing fee pursuant to the Prison Litigation Reform Act (PLRA), 28

U.S.C. §§ 1915(a)-(b). (ECF No. 4.) However, on April 5, 2019, Miller notified the Clerk

he had been released. (ECF No. 5.)

      Under the PLRA, a prisoner bringing a civil action must pay the full filing fee

required by 28 U.S.C. § 1914(a). The statute merely provides the prisoner the opportunity

to make a “downpayment” of a partial filing fee and pay the remainder in monthly

installments. 28 U.S.C. § 1915(b). However, in this case, only $58.48 of the filing fee was
paid prior to Miller’s release. Under these circumstances, the Sixth Circuit has held “the

obligation to pay the remainder of the fees is to be determined solely on the question of

whether the released individual qualifies for pauper status.” McGore v. Wrigglesworth,

114 F.3d 601, 613 (6th Cir. 1997), partially overruled on other grounds by LaFountain v.

Harry, 716 F.3d 944, 951 (6th Cir. 2013).

       Miller must either renew his pauper status or pay the remainder of the civil filing

fee. Therefore, he is ORDERED to submit, on or before June 20, 2019, either a properly

completed and signed non-prisoner in forma pauperis affidavit or the remaining $341.52

of the $400 civil filing fee.1 The Clerk shall mail Miller a copy of the non-prisoner in

forma pauperis affidavit form along with this order.

       Failure to comply with this order in a timely manner will result in the dismissal of

this action without further notice, pursuant to Federal Rule of Civil Procedure 41(b), for

failure to prosecute.

IT IS SO ORDERED.
                                                      s/ James D. Todd
                                                     JAMES D. TODD
                                                     UNITED STATES DISTRICT JUDGE




       1
         The civil filing fee is $350. 28 U.S.C. § 1914(a). Under § 1914(b) and the Schedule of
Fees set out following the statute, an administrative fee of $50 for filing any civil case also is
required. Because that additional $50 fee does not apply if leave to proceed in forma pauperis is
granted, only the $350 fee was assessed in the July 24, 2018, order. However, if Miller does not
renew his pauper status he will be responsible for the entire $400 fee.

                                                2
